Exhibit 28
Benesh, Bruce                                     November 26, 2018

                                                                1
                IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF VIRGINIA

      ------------------------------------x

      NORTHSTAR AVIATION, LLC, et al.,      :

       Plaintiffs/Counterclaim Defendants,: Civil Action

                  vs.                       : No. 1:18cv191-

      ALDEN BURT ALBERTO,                   : TSE-JFA

       a/k/a Reno Alberto,                  :

        Defendant/Counterclaim Plaintiff. :

      ------------------------------------x



                VIDEOTAPED DEPOSITION OF BRUCE BENESH

                          Leesburg, Virginia

                      Monday, November 26, 2018

                              9:24 a.m.




      Reported by:    Elizabeth Mingione, RPR

      No. 44598




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Benesh, Bruce                                     November 26, 2018

                                                                 74
  1   Exhibit 2.)

  2                          -     -   -

  3               BY MR. STREIT:

  4        Q.     Mr. Benesh, I'm showing you now a document

  5   that's been marked for identification as Exhibit

  6   Number 2.   And like Exhibit 1, it's got a little

  7   thickness to it.    So I'll let you review it as much as

  8   you like before I ask you some questions about it.

  9        A.     Yes.
 10        Q.     Okay.   Have you ever seen Exhibit 2 before?

 11        A.     Yes, I have.
 12        Q.     And is it your understanding that Exhibit 2

 13   is Mr. Robson's report to which your report at least

 14   partially was responding?

 15        A.     Yes.
 16        Q.     Okay.   Let's get some more definitions out

 17   of the way.   I know a moment ago, in response to an

 18   earlier question, you used the term liquidity.    And

 19   I've heard that term a lot over the years, but since

 20   I'm not an accountant, would you please tell us what

 21   you mean when you use the word liquidity?

 22        A.     Yeah.   It would be -- liquidity would be




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Benesh, Bruce                                    November 26, 2018

                                                                75
  1   the cash that you would have on the balance sheet or
  2   other short-term instruments that can be turned into
  3   -- into cash, and the -- the on-drawn amounts in your
  4   -- in your debt instrument or your revolvers.
  5        Q.   Okay.    Is it fair to characterize liquidity

  6   as a company's ability with the cash and maybe other

  7   liquid assets that it has to pay its obligations that

  8   are currently due?

  9        A.   And the on-drawn amount on your -- on your
 10   bank, yeah, or your revolver.
 11        Q.   Okay.    Okay.   On page 2 -- if you refer

 12   back to Exhibit 1, on page 2 of your report, you

 13   stated -- let's see if I can find it for you -- at the

 14   top of that page, you --

 15        A.   Page 2?
 16        Q.   Yes.    You stated that the return on

 17   investment for NorthStar's shareholders at the time

 18   that Mr. Alberto left the company was $74,700,093; is

 19   that right?

 20        A.   Yes.
 21        Q.   Okay.    And that figure was calculated based

 22   on a book value multiple of 2.01; is that correct?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Benesh, Bruce                                      November 26, 2018

                                                               202
  1               ACKNOWLEDGMENT OF DEPONENT

  2

  3               I, _______________________, do hereby

  4   acknowledge that I have read and examined the

  5   foregoing testimony, and the same is a true, correct

  6   and complete transcription of the testimony given by

  7   me, and any corrections appear on the attached Errata

  8   Sheet signed by me.

  9

 10   ____________       ___________________________________

 11      (DATE)                     BRUCE BENESH

 12

 13               NOTARIZATION    (If Required)

 14   State of ______________________

 15   County of _____________________

 16   Subscribed and sworn to (or affirmed) before me on

 17   this ______ day of ______________________, 20____, by

 18   ____________________________, proved to me on the

 19   basis of satisfactory evidence to be the person who

 20   appeared before me.

 21   Signature: __________________________________

 22                            (Seal)




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Benesh, Bruce                                      November 26, 2018

                                                                203
  1                     C E R T I F I C A T E

  2   UNITED STATES OF AMERICA    )

  3                              ss:

  4   COMMONWEALTH OF VIRGINIA    )

  5              I, ELIZABETH MINGIONE, Notary Public within

  6   and for the Commonwealth of Virginia do hereby

  7   certify:

  8              That the witness whose deposition is

  9   hereinbefore set forth was duly sworn, and that the

 10   within transcript is a true record of the testimony

 11   given by such witness.

 12              I further certify that I am not related to

 13   any of the parties to this action by blood or marriage

 14   and that I am in no way interested in the outcome of

 15   this matter.

 16              IN WITNESS WHEREOF, I have hereunto set my

 17   hand this _______day of _____________, 20_____.

 18

 19                                   _______________________

 20   Notary Registration No. 104119

 21   My Commission Expires:

 22   May 31, 2019




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
